  

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF NEW

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)SN)
ECF Case

 

 

 

 

This document relates to:
Horace Morris et al. v. Islamic Republic of Iran, No. 1:18-cv-05321 (GBD) (SN)

THE MORRIS PLAINTIFFS’ NOTICE OF MOTION FOR
PARTIAL FINAL JUDGMENT UI

PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and
Declaration of Jerry S. Goldman, Esq., (“Goldman Declaration’), along with the exhibits
appended, certain plaintiffs in the above-referenced matter who are identified on Exhibit A and
Exhibit B to the Goldman Declaration, by and through their counsel, Anderson Kill P.C.,
respectfully move this Court for an Order:

(1) awarding the Plaintiffs identified in Exhibit A judgment as to damages in
the same amounts previously awarded by this Court to various similarly situated plaintiffs
in Burnett, Havlish, Ashton, Bauer, and other cases;

(2) awarding the Estates of the 9/11 Decedents, through the Personal
Representative and on behalf of all survivors and all legally entitled beneficiaries and
family members of such 9/11 Decedents, as identified by the Plaintiffs set forth on
Exhibit B, compensatory damages for pain and suffering in the same per estate amount
previously awarded by this Court regarding other estates of decedents killed in the
September 11" attacks, as set forth in Exhibit B;

(3) awarding the Estates of the 9/11 Decedents, through their personal

representatives and on behalf of all survivors and all legally entitled beneficiaries and

does- 100229344. 1

 

 
Case 1:03-md-01570-GBD-SN Document 5652 Filed 01/15/20 Page 2 of 3

family members of such 9/11 Decedents, as identified on Exhibit B, an award of

economic damages in the amounts as set forth on Exhibit B;

 

(4) awarding the Plaintiffs identified on Exhibits A and B pre-judgment

interest at the rate of 4.96 percent per annum, compounded annually for the period from

September 11, 2001 until the date of the judgment for damages;

(5) granting the Plaintiffs identified in Exhibits A and B permission to seek
punitive damages, economic damages, and other appropriate damages at a later date;

(6) determining that service of process was properly effected upon the Iran
Defendants in accordance with 28 U.S.C. § 1608(a) for sovereign defendants and 28
U.S.C. § 1608(b) for agencies and instrumentalities of sovereign defendants; and,

(7) granting permission for all other plaintiffs in this action not appearing on
Exhibits A and/or B to submit applications for damages awards in later stages, to the

extent such awards have not previously been addressed.

 

Plaintiffs’ request is made in connection with the judgment on default as to liability
entered against the Islamic Republic of Iran on June 21, 2019. In re Terrorist Attacks on

September 11, 2001, No. 03-md-1570, ECF No. 4595.

docs-100229344.1

 
Case 1:03-md-01570-GBD-SN Document 5652 Filed 01/15/20 Page 3 of 3

Dated: New York, New York
January 14, 2020

docs-100229344.1

Respectfully submitted,

/s/ Jerry S. Goldman

 

ANDERSON KILL P.C.
Jerry S. Goldman, Esq.
Vianny M. Pichardo, Esq.
Bruce E. Strong, Esq.
Stephen Wah, Esq.

1251 Avenue of the Americas
New York, NY 10020

Tel: 212-278-1000

Fax: 212-278-1733

Email: jgoldman@andersonkill.com

vpichardo@andersonkill

com

bstrong@andersonkill.com

swah@andersonkill.com
Attorneys for Plaintiffs

SO DERED
Gy B Dotresle

Cesfae B. Qaniels, U.S.DJ.

Dated:

___FEB 0.5 2020

 

 
Case 1:03-md-01570-GBD-SN Document 5652-1 Filed 01/15/20 Page 1 of 2

Exhibit A

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B8S0'9ZE'6S$  O00'000'CS 8S0°9ZT‘7S  000‘0S2'SSS W101

000‘0Sz'‘rs v/N v/N 000'0S2 ‘tS BUI|qIS 198PoY | sneus spans spouse "EL
000'0¢z'vé WIN W/N o00'0sz'bs aujais ojousewoy BIOPEAIES UdAZI1S ojousewoy JBeUDdII ydasor 21

Aoy tT sejanoq Aoy Vv Ayjouwir
000‘0S2‘vs v/N V/N 000‘0SZ‘r$ BUIIqIS IT
000067‘ Y/N V/N 000‘0S2'PS BUlqIS Aou ee AoW v AuiouilL ‘OT
000‘0SZ'tS AN V/N 000‘0Sz‘tsS BUlIGIS hou ues hou v Aout 6
000‘0SZ‘tS V/N V/N 000‘0S2’bS 3ul|qis hoy wor fou v Apu 8
000‘0Sz'rsS Y/N V/N 000‘0S2‘PsS BUlIGIS Aou suet fou v Aout ZL
000‘0SZ‘tS AN V/N 000‘0S2'vS Buliq!s owe ree fou v AMpouilL ‘9
000‘00S‘8S V/N V/N 000‘00S‘8S i oiea fou een PI fou v Aout °S
000‘0S2‘rsS V/N V/N 000‘0S2'vS BUlIgIS feplemeenO °10 vepremueno ores v
000‘0S2‘rsS V/N V/N 000‘0Sz'rs BUlIqIS FOPIEMESHO PRIN fePlemes8O oes ‘€
000‘0SZ‘tS V/N V/N 000‘0SZ'tS Bullqis veplemueno =r fe PleMeeRO op C
8S0‘97T ‘PS 000‘000‘7$ | 8S0°9Z2T'%S V/N ud-99 Besnon 4d9sor “pnt eeenoWn Yasser “pnt ‘T
INNOWY sodeweg sascuied ue ee SUN yse] | ate QWeEN Assy SWeN 1S] fone BWeN ISal4

_ SADVAVO
AWLOL

| glwioudo?

-UON 5

S1WIOU0DZ

winnelos

diysuonejoy

__ aAILNIVId |

44LLNIVId

adLINIVId

4INaqa93q ©

AN3G3)30

4N3G3040

 

 

(Juapeceg 11/6 JO aweN jse7 Aq Ajjeanaqeyd)y)
SLUOW 01 YW "x9

7402 a6ed OZ/SGT/TO Paid T-7G9G }UaWND0q NS-ddD-0/ST0-Pw-€0:T aseD
Case 1:03-md-01570-GBD-SN Document 5652-2 Filed 01/15/20 Page 1 of 2

Exhibit B

 

 
Case 1:03-md-01570-GBD-SN Document 5652-2 Filed 01/15/20 Page 2 of 2

EX. B to Morris
(Alphabetically by Last Name of 9/11 Decedent)

    
     

  
 
    
       

  
     

 
  
    
  

     

 

 

 

po on aun F Wn P

WWWWwWwHwownnn rd NNNYNNNNN BP BPP BP RB BP BRB PRP BB
Hnu PWN POH ON DH BWwNYH PDH HTN DY F WN PD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pecepenr | CECEPENT | occenent Reonornie Non-Economic TOTAL Damage —
First Name Middle Last Name Damase Damage Amount |. ~~ Amount
Name eve Amount : 4

Odessa V. Morris $1,344,649 $2,000,000 $3,344,649
Ferdinand Morrone $2,931,150 $2,000,000 $4,931,150
Jude Moussa $2,126,058 $2,000,000 $4,126,058
Dennis M. Mulligan $2,868,783 $2,000,000 $4,868,783
Valerie Vv. Murray $76,971 $2,000,000 $2,076,971
Oscar F. Nesbitt $2,000,000 $2,000,000
Gerard T. Nevins $3,439,128 $2,000,000 $5,439,128
Nancy Yuen Ngo $2,000,000 $2,000,000
Margaret Orloske $1,768,754 $2,000,000 $3,768,754
David Ortiz $2,509,759 $2,000,000 $4,509,759
Eileen M. Rice $1,189,758 $2,000,000 $3,189,758
Israel Pabon $1,432,971 $2,000,000 $3,432,971
Richard A. Pearlman $1,197,393 $2,000,000 $3,197,393
Nancy E. Perez $947,748 $2,000,000 $2,947,748
Emelda Perry $2,000,000 $2,000,000
Glenn Perry Sr. $3,185,196 $2,000,000 $5,185,196
William R. Peterson $1,357,663 $2,000,000 $3,357,663
Glen Pettit $2,000,000 $2,000,000
Tu-Anh Pham $8,152,540 $2,000,000 $10,152,540
Giovanna Porras $1,047,730 $2,000,000 $3,047,730
Robert D. Pugliese $2,000,000 $2,000,000
Lincoln Quappe $4,199,138 $2,000,000 $6,199,138
Deborah Ramsaur $1,718,491 $2,000,000 $3,718,491
Martha M. Reszke $948,293 $2,000,000 $2,948,293
Francis Riccardelli 56,146,029 $2,000,000 $8,146,029
Venesha Richards $2,000,000 $2,000,000
Carmen A. Rivera 53,760,940 $2,000,000 55,760,940
Linda I. Rivera $975,352 $2,000,000 $2,975,352
Joseph M. Romagnolo $4,882,491 $2,000,000 $6,882,491
Mark L. Rosenberg $3,616,703 $2,000,000 $5,616,703
Timothy A. Roy $5,883,487 $2,000,000 $7,883,487
Isidro D. Ottenwalder $2,455,057 $2,000,000 $4,455,057
Ronald J. Ruben $2,000,000 $2,000,000
Susan A. Ruggiero $3,828,400 $2,000,000 $5,828,400
Hernando R. Salas $126,692 $2,000,000 $2,126,692
Frederick C. Scheffald $2,420,060 $2,000,000 $4,420,060

 

 

 

 

 

 

 

 

 

 

 
